 

CLAIM FOR DAMAGE INSTRUCTIONS: please read carefully the instructions on the reverse side and | Yorn Approved
, Supply information requested on both sides of this form, Use additional sheet(s) if | OMB NO.

 

 

 

 

 

INJURY, OR DEATH necessary. See reverse side for additional instructions. 1105-0008
i, Submit fo Appropriate Federal Agency: 2. Name, Address of claimant aud claimant's personal representative, if any,
US DEPT OF HOMELAND SECURITY (See instructions on reverse.) (Number, Street, City, State and Zip Code)
FLEET OFFICE
500 12™ ST sw, 9™ FL GRICO A/S/O KELLIE MURPHY
WASHINGTON, DC 20528-0001 Attu LISA LAWRENCE
One GEICO Blvd
Fredericksburg VA 22412
- a - eevee wee Chaim #: OS09SSSS40101020 ce ee tee ae
3. TYPE OF EMPLOYMENT 4, DATE OF BIRTH | 5. MARITAL STATUS | 6. DATE AND DAY OF ACCIDENT | 7. TIME
OO Military Civilian NIA NWA 09/23/2016 0330PM

 

 

 

 

 

8, Basis of Claim (State in detail the known facts and circumistances attending the damage, injury, or death, identifying persons and property
involved, the place of occurrence and the cause thereof) (Use additional pages if necessary)

SECRET SERVICE VEHICLE REAR ENDED GEICO
WEST 43° AND 11™ AVE, NEW YORK, NY

 

3, PROPERTY DAMAGE

 

PER
NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State and Zip Code)
KELLIB MURPHY .

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF DAMAGE AND THE LOCATION WHERE PROPERTY MAY BE INSPECTED. (Seo
instructions on reverse side)

See attached supporting documentation,

 

 

10. PERSONAL INJURY/WRONGFUL DEATH

STATE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THA BASIS OF THE CLAIM, IF OTHER THAN
CLAIMANT, STATE NAME OF INTURED PERSON OR DECEDENT,

 

 

 

 

 

 

 

N/A
LL. WITNESSES
NAME ADDRESS (Number, Street, City, State and Zip Code)
NIA N/A
12, 2, (See instructions on reverse} _AMOUNT OF CLAIM (in dailars) °
| (28, PROPERTY DAMAGE 12b, PERSONALINJURY | 12c. WRONGFUL DEATH 12d, TOTAL (Failure to specify may cause
forfeiture of your rights.)
$8,383.98 $0.00 $0.00 $8,383.98

 

 

 

ICERTIVY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE ACCIDENT ABOVE AND AGREE TO
ACCEPT § SAID AMOUNT IN FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM

 

 

 

 

 

 

134.481 SATuRE (Ae ELAIMANT (See instractions on reverse side.) .13b, Phone number of signatory | 14. Date of claim
1-800-841-1003 ext. 7865 08/10/2017
Wack oui
r Civil Penalty For Presenting Criminal Peauity for Presenting Fraudulent
Fraudutent Claim Ciaim or Making False Statements
The claimant shall forfeit and pay to the United States the sun of $2000 Fine of not more than $10,000 or imprisonment for more then 5
plus double the amount of damages sustained by the United States, years or both. (See 18 U.S.C 287, 1004.3

| (See 31 U.S.C 3729}

95-109 NSN 7540-00-634-4046 STANDARD FROM 95 (Rev. 7-85)

Previous editions not usable PRESCRIBED BY DEPT, OF NISTICE

 

con npreenen
 

PRIVACY ACT NOTICE

‘This Notice is provided in accordance with the Privacy Act, 5 U.S.C, 552a(e)}{(3}. . Principle Purpose; ‘The information requested is to be used in eyaluating claims,
and concems the information requested in the letter to which this Notice is attached, IC. Routine Use: See the Notice of Systems of Records for the ageacy to whom you
A. Authority: The requested information is solicited pursuant to one or more of are submitting this form for this information,
the following; 5 ULS.C 301, 28 U.S.C, 501 et seq, 28 U.S.C. 2671 et seq., 28 D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to
CER. Part T4, supply the requested information or exccute the form may render your claim
“invalid”,
INSTRUCTIONS

Complete all items-Jusert the word NONE where applicable

AGENT, OR LEGAL REPRESENTATIVE AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN NOTIFICATION OF AN INCIDENT, ACCOMPANIED
BY A CLAIM FOR MONEY DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL INJURY, OR DEATH ALLEGED TO
HAVE OCCURRED BY THE INCIDENT. THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDRIAL AGENCY WITHIN TWO YEARS AFTER
‘SHE CLAIM ACCRUES,

Any instructions of information necessary in the preparation of your claim will be (4) In support of claims for damages to property which has been or can be
furnished, upon request, by the office indicated in item #1 on the reverse side, economically repaired, the claimant should submit at least two itemized sigued
Complete regulations pertaining to claims asserted under the Federal Tort Claims Act statements or estimates by reliable, disinterested concerns, or, if payment has been
can be found in Title 28, Cade of Federal Regulations, Part 14. Many agenoles have made, the itemized signed receipts evidencing payment.
published supplemental regulations also. If more than one agency is involved, please
State cach agency.

The claim may be filed by a duly authoyized agent or other legal representative, (c) tx support of claims for damage to property which is not economically
provided evidence satisfactory to the Government is submitted with said claim — repuirabls, or if the property is lost or destroyed, the claimant should submit
establishing express authority to act for the claimant. A claim presented by an agentor | statements as to the original cost of the property, state the date of purchase, and
legal representative must be presented in the name of the claimant, Ifthe clahn is the value of the property, both before and after the accident, Such statements
signed by the agent or legal representative, it must show the title or legal capacity of should be by disinterested competent persons preferably reputable dealers or
the person signing and be accompanied by evidence of his/her authority to present a or officials familiar with the type of property damaged, or by two or more
<laim on behalf of the claimant as agent, executor, administrator, parent, guardian or comparative bidders, and should be certified as being just and correct,
other representative,

Ifthe clainant intends to file claim for both personal injury and property damage, (@) Failure to completely execute this fonn or to supply the requested materiaf
claim for both must be shown in item 12 of this form, within two years from the date the allegations accrued may render your claim

“invalid”. A claim is deemed presented when it is received by the appropriate

The amount claimed should be substantiated by competent evidence as follows: agency, not when it is mailed.

(x) Jo support of the claim for personal infucy or death, the claimant should submit
a written report by the attending physician, showing the nature and extent of injury,
the nature and extent of treatment, the depree of permanent disability, in any, the
prognosis, and the period of hospitalization, or incapavitation, attaching itemized bills Failure to specify a sum certain will result in invaild presentation of your
for medical, hospital, or burial expenses aciually incurred, claim and may result in forfeiture of your rights.

 

 

Public reporting burden for this collection of information 1s estimated to average $5 minutes for response, including the time for reviewing instructions, scasrching existing
data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Send comments
: regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden,

 

_ACLAIM SHALL BE DEEMED TO WAVE BEEN PRESENTED WHEN A FEDERAL AGENCY RECEIVES FROM A CLAIMENT, HIS DULY AUTHORIZED “" ° [0

 

 

 

. to Director, Torts Branch and to the
Civil Division Office of Management and Budget
U.S. Department of Tustice Paperwork Reduction Project (1105-0008)
Washington, DC 20530 Washington, DC 20530
| INSURANCE COVERAGE .
In order that subrogation claiins may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of his vehicle or
property
15, Do you carry accident insurance? Ix] Yes, ifyes give nume and address of insurance company (Number, Sireet, City, State, and Zip Code) and policy number. CP No
GEICO Direct
One GHICO Blvd

Fredericksburg VA 22412

Claim Number 0509535540101020

 

 

 

 

16. Have you filed claim on your insurance carrier in this instance, and if so is it full coverage or deductible? 17. If deductible, state amount
YES
$500.00

18, Ifclajm has been filed with your carrier, what action has ‘your insurer taken or proposes to take with reference to your claim? (It is necessary thal you ascertain these
facts) : ,

SUBROGATION

19. Do you carry public liability and property damage insurance? 2 Yes, if yes give name and address of insurance carrier (Number, Street, City, State, and Zip Code) []
No.

GEICO

ONE GEICO BLVD

FREDERICKSBURG, VA 22412

 

SF 95 (Rev, 7-85} BACK

 
